Bliss, Judge,
delivered the opinion of the court.
The plaintiff, Mrs. Lyons, was the administratrix of the estate of her former husband, Hugh Hammell, who held a promissory note given him by defendant.* In making her settlement she charges the note and interest as inventoried to herself; now claims it as her property, and, with her present husband, has brought this suit upon it. Defendant denies her title, and the Circuit Court refused to give judgment upon it, upon the ground mainly that it still belongs to the Hammell estate. This view was erroneous. No representative of the estate makes any complaint, or seeks to charge an improper appropriation of the instrument. Mrs. Lyons shows that she has accounted for it in full, and it became her property, at least as against the maker. The defense has no merit, and judgment will be rendered in this court for the amount of the note and interest.
The other judges concur.